DETAILED ACTION
This office action is in response to the application filed on 8/28/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to because there are box representations which are not labeled, see 37 CFR 1.83(a).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 


Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1-20 are objected to because of the following informalities:  
In regards to claim 1, line 11, it appears that “the control” should be “a control”.  
In regards to claim 1, line 15, it appears that “the resonant current” should be “a resonant current”.  
In regards to claim 1, line 37, it appears that “the instant” should be “an instant”.  
In regards to claim 1, line 37, it appears that “the respective” should be “a respective”.  
In regards to claim 1, line 38, it appears that “the instant” should be “an instant”.  
In regards to claim 1, line 41, it appears that “staring at the instant” should be “starting an instant”.  
In regards to claim 1, line 47, it appears that “the absolute” should be “an absolute”.  
In regards to claim 18, line 15, it appears that “the control” should be “a control”.  
In regards to claim 18, line 19, it appears that “the resonant” should be “a resonant”.  
In regards to claim 18, line 41, it appears that “the instant” should be “an instant”.  
In regards to claim 18, line 42, it appears that “the instant” should be “an instant”.  
In regards to claim 18, line 45, it appears that “the instant” should be “an instant”.  

In regards to claim 20, line 11, it appears that “a first ramp signal” should be “the first ramp signal”.  
In regards to claim 20, line 12, it appears that “at least one reference” should be “the at least one reference”.  
In regards to claim 20, line 13, it appears that “a first interval staring” should be “the first interval starting”.  
In regards to claim 20, line 15, it appears that “a second interval” should be “the second interval”.  
In regards to claim 20, line 16, it appears that “a respective reference” should be “the respective reference”.  
In regards to claim 20, line 19, it appears that “a first gradient” should be “the first gradient”.
In regards to claim 20, line 19, it appears that “a second gradient” should be “the second gradient”.  
 In regards to claim 20, line 20, it appears that “a non-zero” should be “the non-zero”.  
In regards to claim 20, line 23, it appears that “a second ramp” should be “the second ramp”.  
In regards to claim 20, line 24, it appears that “a respective initial” should be “the respective initial”.  
	Claims 2-17 and 19 depend directly or indirectly from an objected claim and is/are, therefore, also objected for the reasons set above.  

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the objection(s), set forth in this Office action.

Regarding claim 1, the prior art fails to disclose: “...a third terminal configured to be connected to a current sensor in order to receive a signal proportional to the resonant current flowing from the switching node to said resonant tank, rectifier and filter circuit; a fourth terminal configured to be connected to a feedback circuit in order to receive a feedback signal determined as a function of said output voltage or said output current; a comparator configured to generate a first control signal indicating when the resonant current changes sign as a function of the signal received at said third terminal; a first ramp generator circuit configured to output a first ramp signal; and a comparison circuit configured to determine whether said first ramp signal reaches at least one reference threshold; wherein the driver circuit is configured to: drive said high-side electronic switch and said low-side electronic switch via said drive signals during consecutive first and second switching semi-periods, wherein each of said first and said second switching semi-period ends when said comparison circuit indicates that said first ramp signal has reached a respective reference threshold; once said first switching semi-period is started, open said low-side electronic switch and close said high-side electronic switch after a delay; and once said second switching semi-period is started, open said high-side electronic switch and close said low-side electronic switch after said delay; wherein said driver circuit further comprises: a control circuit configured to generate in each of said first and said second switching semi-periods one or more control signals indicating: a first interval staring at the instant when the respective semi- period is started and ending at the instant when said first control signal indicates that the resonant current has changed sign; and a second interval starting at the instant when said first control signal indicates that the resonant current has changed sign and the instant when said comparison circuit indicates that said first ramp signal has reached a respective reference threshold; and a correction circuit configured to: modify said first ramp signal provided at input to said comparison circuit, whereby said first ramp signal has a first gradient value during said first interval and a second 
Regarding claim 18, the prior art fails to disclose: “...a third terminal configured to be connected to a current sensor in order to receive a signal proportional to the resonant current flowing from the switching node to said resonant tank, rectifier and filter circuit; a fourth terminal configured to be connected to a feedback circuit in order to receive a feedback signal determined as a function of said output voltage or said output current; a comparator configured to generate a first control signal indicating when the resonant current changes sign as a function of the signal received at said third terminal; a first ramp generator circuit configured to output a first ramp signal; and a comparison circuit configured to determine whether said first ramp signal reaches at least one reference threshold; wherein the driver circuit is configured to: drive said high-side electronic switch and said low-side electronic switch via said drive signals during consecutive first and second switching semi-periods, wherein each of said first and said second switching semi-period ends when said comparison circuit indicates that said first ramp signal has reached a respective reference threshold; once said first switching semi-period is started, open said low-side electronic switch and close said high-side electronic switch after a delay; and once said second switching semi-period is started, open said high-side electronic switch and close said low-side electronic switch after said delay; wherein the driver circuit further comprises: a control circuit configured to generate in each of said first and said second switching semi-periods one or more control signals indicating: a first interval staring at the instant when the respective semi- period is started and ending at the instant when said first control signal indicates that the resonant current has changed sign; and a second interval starting at the instant when said first .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Choi; Hangseok, US 20120069605, discloses a sampled charge control for resonant converter.
Aigner, Hubert, US 20030132211, discloses a method for regulating and/or controlling a welding current source with a resonance circuit.
Lan; Rayleigh et al., US 7545369, discloses a methods and apparatus to improve efficiency in cold cathode fluorescent light controllers.
Nalbant; Mehmet K., US 5615093, discloses a current synchronous zero voltage switching resonant topology.

This application is in condition for allowance except for the following formal matters: 
Objections as presented above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J MOODY whose telephone number is (571)272-5242.  The examiner can normally be reached on M-F 10 AM - 4 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYLE J MOODY/
Primary Examiner, Art Unit 2838